United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1430EA
                                 _____________

Frances Birmingham,                   *
                                      *
                   Appellant,         *
                                      *
Louisiana Cotton Association          *
Agricultural Compensation Self-       *
Insurance Fund,                       * Appeal from the United States
                                      * District Court for the Eastern
                   Intervenor,        * District of Arkansas.
                                      *
      v.                              *      [UNPUBLISHED]
                                      *
Union Pacific Railroad Company, a     *
Utah Corporation,                     *
                                      *
                   Appellee.          *
                                _____________

                           Submitted: November 16, 1998
                               Filed: November 27, 1998
                                _____________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and DAWSON,* District
      Judge.
                           _____________

PER CURIAM.



      *
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, sitting by designation.
        Frances Birmingham appeals from an adverse jury verdict in this personal injury
action. Birmingham raises several contentions related to the admissibility of evidence
offered by Union Pacific Railroad Company and the rulings and instructions of the
district court. Because the parties' submissions show they are thoroughly familiar with
the issues before the court, we conclude that an extensive discussion would serve no
useful purpose. Having considered the record, the briefs, and the relevant state law,
we reject Birmingham's contentions of reversible error. We thus affirm the judgment
of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-